The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on July 16, 2021.

Status of Claims
Claims 1-5 and 11-15 are amended. Claim 17 is added. Claims 9-10 were previously canceled. Claims 1-8 and 11-17 are pending.

Priority
The priority date that has been considered for this application is July 28, 2016.  

Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 5/06/2021 was filed before the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 20110041078 A1, hereinafter “PARK”) in view of Kim et al (KR 10-2012-0079208, hereinafter “Kim”), SHEKHAR et al (US 20150009020 A1, hereinafter “SHEKHAR”) and JUNG et al (US 20140359006 A1, hereinafter “JUNG”). 

Regarding claim 1 (Currently Amended), PARK teaches A device for generating a graphic user interface (GUI) for controlling a plurality of external devices (Figs 1 and 2), the device comprising: 
a display (Fig. 2, 260, display unit);
a communication interface (Fig. 2, 210 communication unit) configured to: 
communicate with the plurality of external devices (Fig. 1), and 
a processor (Fig. 2, 230 control unit) configured to: 
install the plurality of control applications based on the received  (para [0101], “In step 450, the integrated UI creating device combines the first and second application UIs into an integrated UI, depending on a connectivity relation…”),
display a GUI for controlling the plurality of external devices, generated based on the identified function information, through the integrated application (Fig. 1, step 150, Fig. 4, step 460), 
PARK does not explicitly teach 
receive 
execute an integrated application which is different from each of the plurality of control applications, 
identify, function information provided by the installed plurality of control applications, 
add, to the integrated application, a list of functions to control an external device corresponding to the plurality of installed control applications, and 
wherein the GUI comprises first icons for directly controlling some functions selected from among functions provided by the plurality of external devices and second icons for controlling the plurality of external device through the plurality of control applications by executing the plurality of control applications installed in the device.
Kim teaches 
receive  (para 22, “Moreover “although not illustrated” the profile server manages the profile of each controlled system devices and the profile of controlled system devices (110” 120” 130) is provided for the terminal (100) according to the request of the terminal (100).”), wherein the plurality of control applications are applications for respective of the external devices (para 21, “The above the terminal (100) has the input “the display” and the telecommunication function with reference to 1 and it 
add, to the integrated application, a list of functions to control an external device corresponding to the plurality of installed control applications (para 27, “…For example" the information about the controlled system device comprises the device name" the model name" deivce type (the indication controllable acceptance and rejection)" the network address" the service and the information which is various with the name and kind about the application etc. Moreover" in the response message in which the device connection manager (204) is received according to the peripheral control object device" the device related information is extracted and the controlled system device list is indicated in the screen based on the extracted peripheral control object device device related information”),
wherein the GUI comprises first icons for directly controlling some functions selected from among functions provided by the plurality of external devices (Kim para 29, “… Here “the control command information registered by the UI information for the screen configuration and object is comprised and the profile is besides formed including the communication protocol and the image information and arrangement (Layout) information of the object in which the UI information organizes the screen are comprised….”) and second icons for controlling the plurality of external device through the plurality of control applications by executing the plurality of control applications installed in the device (Kim para 30, “The controlled system device is remote-controlled using the control application (214) in which the control interaction manager (210) is formed…“)
PARK and Kim are analogous art because both deal with application/device control.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of PARK and Kim before him/her before the effective filing date of the claimed invention, to incorporate the features of Kim into PARK because Kim’s teaching 
Neither PARK nor Kim explicitly teaches
execute an integrated application which is different from each of the plurality of control applications, 
identify, function information provided by the installed plurality of control applications,
SHEKHAR teaches 
execute an integrated application which is different from each of the plurality of control applications (para [0063], “The controller 100 may control the storage 170 to store therein control information received by the receiver 110 and including at least one of the ID information, the control key and the control application 172 of the plurality of electronic devices 4 and/or the display device 2.” Wherein the controller reads on an integrated application, and it is different from the plurality of control applications. The controller has a processor configured to perform functions as one of ordinary skill in the art understands),
The combination of PARK and Kim along with SHEKHAR are analogous art because all deal with application/device control.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of PARK, Kim and SHEKHAR before him/her before the effective filing date of the claimed invention, to incorporate the features of SHEKHAR into PARK and Kim because SHEKHAR’s teaching provides techniques with which “a user may easily control the devices” (SHEKHAR, para [0008-0009]).
None of PARK, Kim and SHEKHAR explicitly teaches 
identify, function information provided by the installed plurality of control applications,
JUNG teaches 
identify, function information provided by the installed plurality of control applications (para [0055], “The remote server 102 that has extracted an available service binds the application with the extracted service in operation 406…” wherein the service reads on the function of the external device and binding indicate identifying. para [0058], “In operation 410, the remote server 102 that has received the response message executes the application based on a loosely-coupled binding between the application and the GPS-based service….” wherein the application reads on the control applications),
The combination of PARK, Kim and SHEKHAR along with JUNG are analogous art because all deal with application/device control.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of PARK, Kim, SHEKHAR and JUNG before him/her before the effective filing date of the claimed invention, to incorporate the features of JUNG into PARK, Kim and SHEKHAR because JUNG’s teaching provides techniques for binding local services with a virtualization application so that the local services and the virtualization application may be executed by the remote server (JUNG, para [0007]).

Regarding claim 2 (Currently Amended), PARK as modified by Kim, SHEKHAR and JUNG teaches claim 1, PARK further teaches wherein the communication interface is further configured to receive  (Fig. 1, steps 125 and 130), and 
the processor is further configured to: 
install the new control application based on the received  (para [0037], “Then the integrated UI creating device 10 produces an integrated UI by combining retrieved application UIs…Accordingly, when combining the first and second application UIs into an integrated UI, the integrated UI creating device 10 performs a mapping of retrieved characteristic information to each application UI displayed in an integrated UI.” this paragraph implies installation (by performing a  , 

Regarding claim 3 (Currently Amended), PARK as modified by Kim, SHEKHAR and JUNG teaches claim 2, PARK further teaches wherein, when  (para [0100], “In step 430, the integrated UI creating device receives at least one of the first application UIs from the first individual UI providing device and at least one of the second application UIs from the second individual UI providing device. In step 440, the integrated UI creating device checks a connectivity relation of the first and second individual UI providing devices through the received first and second application UIs. Specifically, the integrated UI creating device determines connectable application UIs by comparing a predefined connectivity relation list with characteristic information about each application UI…”).

Regarding claim 4 (Currently Amended), PARK as modified by Kim, SHEKHAR and JUNG teaches claim 1, PARK further teaches wherein the list of functions of the plurality of external devices to be controlled by the integrated application is preset in the integrated - 30 -0502-0439 (SH-54350-US-DMC)English Translationapplication for each of the plurality of external devices (para [0035], “…For example, retrieved characteristic information may include, but is not limited to, Graphic UI (GUI) information about size and color of modules that constitute each application UI, and information about name and attribute of interfaces that define functions of such modules. Such characteristic information may be handled in a presentation engine, a specialized module for external communications, a UI management engine, an application programming interface, a temporary memory of a system library, or any equivalent thereof…”).

Regarding claim 5 (Currently Amended), PARK as modified by Kim, SHEKHAR and JUNG teaches claim 1, PARK further teaches wherein the list of functions of the plurality of external devices to be controlled by the integrated application is provided from the plurality of control applications to the integrated application (para [0091], “The mobile device 10 receives the print application UI 310, the set application UI, the photo viewer application UI 320 and the enlarge application UI 330 from the printer 20 and the camera 30…” See also para [0092]).

Regarding claim 6 (Original), PARK as modified by Kim, SHEKHAR and JUNG teaches claim 1, PARK further teaches wherein the processor is further configured to control the plurality of external devices based on a user's input to the GUI provided by the integrated application (para [0043], “The input unit 220 creates various input signals depending on user instructions and delivers various input signals to the control unit 230. The input unit 220 may include, but is not limited to, a touch screen, a keypad, a remote control, or any other equivalent. Particularly, the input unit 220 sends an input signal indicating an application UI selected by a user to the control unit 230.” See also para [0044-0045]).

Regarding claim 7 (Previously Presented), PARK as modified by Kim, SHEKHAR and JUNG teaches claim 6, PARK further teaches wherein a control command to control the plurality of external devices is provided from the plurality of control applications to the integrated application (Fig. 1, steps 125 and 130), and 
wherein the control command is provided by the integrated application to the plurality of external devices (Fig. 1, steps 155 and 160).

Regarding claim 8 (Previously Presented), PARK as modified by Kim, SHEKHAR and JUNG teaches claim 6, PARK further teaches wherein a control request to control the plurality of external devices is provided from the integrated application to the plurality of control applications (para [0039], “In steps 155 and 160, when each of the first and second application UIs is selected in the integrated UI, the integrated UI creating device 10 sends a function invocation signal to each of the first and second individual UI providing devices 20 and 30…”), and 
wherein a control command to control the plurality of external devices is provided, based on the control request, by the plurality of control applications to the plurality of external devices (para [0039], “…Here, a function invocation signal starts a particular function in the individual UI providing device 20 or 30. Accordingly, in step 170, after receiving a function invocation signal, each of the first and second individual UI providing devices 20 and 30 starts a selected function”).

Regarding claim 11 (Currently Amended), PARK as modified by Kim, SHEKHAR and JUNG teaches claim 1, PARK further teaches wherein the communication interface comprises: a first communication interface configured to communicate with the plurality of -31-0502-0439 (SH-54350-US-DMC) English Translation external devices (Fig. 1, steps 115 and 120 indicate a communication interface to communicate with external devices); and 
a second communication interface configured to receive (Fig. 1, steps 125 and 130 indicate a second communication interface configured to download the control applications).

Regarding claim 12 (Currently Amended), it is directed to a method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 12.

Regarding claim 13 (Currently Amended), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 14 (Currently Amended Presented), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it is directed to A non-transitory computer-readable recording medium to implement the method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 15. Note that PARK teaches A non-transitory computer-readable recording medium (para [0035], “…Such characteristic information may be handled in a presentation engine, a specialized module for external communications, a UI management engine, an application programming interface, a temporary memory of a system library, or any equivalent thereof. The UI management engine is often referred to as a UI manager or a widget manager and may have an extended form of a rich-media engine. The rich-media engine is an interactive media engine that can provide dynamic information in which graphic or flash technique is applied to audio and video. The UI management engine may be included in the rich-media engine, may be a specialized functional module including the rich-media engine, or may be an independent module completely separated from the rich-media engine”).

Regarding claim 16 (Previously Presented), PARK as modified by Kim, SHEKHAR and JUNG teaches claim 1, Kim further teaches wherein the integrated control application is configured to obtain the function information based on a control application configured to push the function information to the integrated control application (para 22, “… Or controlled system devices (110” 120” 130) can manage the profile with the dissimilar method as well as without the separate profile server and the profile of controlled system devices (110” 120” 130) can be provided for the terminal (100) through the P2P mode through the direct connection which in this case “ goes with the terminal (100)  and controlled system devices (110” 120” 130)….” For motivation to combine, please refer to office action regarding claim 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Kim, SHEKHAR and JUNG as applied to claim 1, in further view of Scott et al (US 20060161865 A1, hereinafter “Scott”). 

Regarding claim 17, PARK as modified by Kim, SHEKHAR and JUNG teaches claim 1, but does not explicitly teach further comprising: 
setting the list of functions to different levels according to a degree of use by the integrated application, and 
wherein the different levels of the list of functions based on a right of the integrated application to access a control command to control a function of the external device.
Scott teaches 
setting the list of functions to different levels according to a degree of use by the integrated application (para [0129], “…By way of example, the user interface may be implemented with up to three levels of complexity. The default level is to expose standard level functionality, (i.e., a representative set of the most commonly accessed command functions for the device type and model configured). Alternative levels may include a power level, which exposes all command functions available within the remote control application library for the device type and model configured, or a simplified level, in which only basic command functions are exposed to the user for the device type and model configured….”),
wherein the different levels of the list of functions based on a right of the integrated application to access a control command to control a function of the external device (para [0129], “…These, or other levels, may be offered to a user based on pre-set user parameters (e.g., as entered during user setup described hereinafter.)” wherein the pre-set user parameters suggests different levels of access right to the user interface. Scott’s teaching renders the claim features obvious).
The combination of PARK, Kim, SHEKHAR and JUNG along with Scott are analogous art because all deal with application/device control.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of PARK, Kim, SHEKHAR, JUNG and Scott before him/her before the effective filing date of the claimed invention, to incorporate the features of Scott into PARK, Kim, SHEKHAR and JUNG because Scott’s teaching provides “an improved user interface that simplifies the operation of the universal remote control” (Scott, para [0003-0004]).


Applicant's arguments regarding art rejections filed 7/16/2021 have been fully considered and are moot upon new grounds of rejections made in this office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/SPE, Art Unit 2192